DETAILED ACTION
The Amendment filed February 23, 2022 has been entered. Claims 1-20 are pending. Claims 3, 6-7 and 13-14 have been cancelled. Claims 21-25 have been added. Claims 1, 11 and 19 are independent.

Specification
The Amendment to the Title filed February 23, 2022 is acceptable. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 8-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kenkare et al. (US 2014/0119148) in view of e.g., Schaefer et al. (US 2020/0090736).
Regarding independent claim 1, Kenkare et al. teach a memory device, comprising: 
a memory cell (FIG. 1: 14); 
a bit line (BL) connected to the memory cell; 

a control circuit (30 and 22) connected to the negative voltage generator (28) and the bit line (BL), wherein the control circuit comprises a pull down circuit (circuit to generate SELVSS0 signals to a pull down transistors 40) and a pull down transistor (40), and wherein the pull down transistor is operative to provide a second write path (path through 40) for the bit line when the negative voltage generator is not enabled (SELNEG0 is not enabled).
Kenkare et al. do not explicitly disclose a detailed a pull down circuit such as wherein the pull down circuit comprises a first input terminal, a second input terminal, and an output terminal, wherein the first input terminal of the pull down circuit is operative to receive data signal to be written to the memory cell, wherein the second input terminal of the pull down circuit is connected to the negative voltage generator and is operative to receive a write assist enable signal, wherein the output terminal of the pull down circuit is connected to a gate of the pull down transistor, wherein the pull down circuit is operative to enable the pull down transistor in response to the write assist enable signal attaining a second value.
However, the claimed limitation is a well-known technology to implement write assist circuit for a type of static random access memory for its purpose.
For support, of the above asserted facts, see for example, Schaefer et al. (US 2020/0090736), FIG. 4, i.e., a first input terminal (wdt or wdc), a second input terminal 
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize static random access memory used write assist circuit comprising logic gates and pull-down transistors because these conventional technology are well established in the art of the memory devices.
Regarding claim 2, Kenkare et al. and Schaefer et al., as combined, teach the limitations of claim 1.
Kenkare et al. further teach the negative voltage generator is enabled in response to a write assist signal (see FIG. 1: signal generating SELNEG0 and/or VNEG) attaining a first value.
Regarding claims 4-5, Kenkare et al. and Schaefer et al., as combined, teach the limitations of claim 1.
Kenkare et al. do not explicitly disclose the pull down circuit comprises a NOR logic gate; and the pull down circuit comprises a AND logic gate.
However, input signals of a pull down circuit are a combination of several control signals. The combination of control signal comprising a NAND (or AND) or a NOR gates is a well-known technology for a type of logic circuit for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a combination of logic gate because these conventional technology are well established in the art of the memory devices.
Regarding claim 8, Kenkare et al. and Schaefer et al., as combined, teach the limitations of claim 1.

Regarding claim 9, Kenkare et al. and Schaefer et al., as combined, teach the limitations of claim 1.
Kenkare et al. further teach the negative voltage generator is operative to provide a negative voltage to the bit line (see FIGS. 1-2).
Regarding claim 10, Kenkare et al. and Schaefer et al., as combined, teach the limitations of claim 1.
Kenkare et al. do not explicitly disclose the second write path comprises a lower resistance value than the first write path.
However, the resistance value of a negative bit line write path (claimed first write path) is higher than that of a write data path (claimed second write path) is a well-known technology to implement write assist circuit for a type of static random access memory for its purpose. For support, of the above asserted facts, see for example, Singh et al. (US 2018/0151220), para. 0004: … the negative BL encounters a high resistance on the BL and rapidly dissipates…
In order to make a constant amount of current value (i.e., maintaining symmetric structure) between a write data path and negative bit line path, the negative voltage path has a bigger resistance value is a very well-known knowledge in an electrical circuit design area because resistance value is proportional to voltage value when current is constant (i.e., V=IR).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize static random access memory used write assist circuit with date 
Regarding a memory device claim of claims 11-12 and 15-18 are rejected for the same reason set forth above as applied to claims 1-10.
Regarding a method claim of claims 19-24 are rejected for the same reason set forth above as applied to claims 1-10. Further, Kenkare and Schaefer teach a memory device described in the instant application and when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136. MPEP 2112.02. 
Regarding claim 25, Kenkare et al. and Schaefer et al., as combined, teach the limitations of claim 11.
Kenkare et al. and Schaefer et al. are silent with respect to the second write path comprises a lower resistance value than the first write path.
However, the second write path which is non write assist path is shorter than the first write path which is a write assist path (Applicant’s e.g., FIG. 2), and shorter bit path has a lower resistance value is a well-known technology for a type of static random access memory circuit for its purpose.
For support, of the above asserted facts, see for example, Raj et al. (US 9,721,650), e.g., col. 9, line 66 through col 10, line 26.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize static random access memory used write assist circuit comprising 

Response to Arguments

Applicant’s Amendment filed 02/23/2022, with respect to the rejection(s) of claims 1-20 under 35 USC 102 and 103 have been fully considered but are not persuasive. See art rejection(s) above for more details. Therefore, it is respectfully submitted that the examiner maintains the rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/                                             Primary Examiner, Art Unit 2825